DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
Applicant’s election without traverse of Species I in the reply filed on 09/22/2022 is acknowledged.
Claims 1-18 are pending. Claims 8-9 and 17-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claims 1-7 and 10-16 are under active consideration.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 10-16 are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated  by SASAKI (US 2011/0206293). 

Regarding claim 10, SASAKI discloses a method for image enhancement (Fig. 1), comprising: 
performing an image processing operation on an input image according to fixed parameters to output a first intermediate image (Fig. 1, pg. [0029], band decomposition unit 11 decomposes an original image into frequency component images corresponding to individual frequency bands); 
multiplying the first intermediate image by at least one amplitude gain to output a second intermediate image (Fig.1, pg. [0036], the band-weighted image generation unit 13 assigns a weighted value for each frequency band); and 
combining the second intermediate image and the input image to obtain an output image (Figs. 1&11, pg. [0049]-[0051] the image enhancement unit 14 combines the resulting images).

Regarding claim 11, SASAKI discloses the method for image enhancement of claim 10, further comprising: scaling the input image and outputting the scaled input image; and combining the second intermediate image and the scaled input image to obtain the output image (Fig. 9 and pg. [0051], the original image pij is scaled and combined with weighted frequency bands).

Regarding claim 12, SASAKI discloses the method for image enhancement of claim 10, wherein the first intermediate image is multiplied by different amplitude gains according to image details, and the image details comprise edges, texture and/or lines of the first intermediate image (pg. [0005] and Figs. 10-11, correspondence between different frequency band images and textures in the original image).

Regarding claim 13, SASAKI discloses the method for image enhancement of claim 12, wherein the image details correspond to different frequency bands, and the method further comprises: analyzing the first intermediate image to obtain the frequency bands corresponding to the image details (Fig. 1, units 12&13, pg. [0026]-[0027]).

Regarding claim 14, SASAKI discloses the method for image enhancement of claim 13, wherein the first intermediate image is multiplied by the different amplitude gains according to the frequency bands (Fig. 1, units 12&13, pg. [0026]-[0027]).

Regarding claim 15, SASAKI discloses the method for image enhancement of claim 10, further comprising: detecting edges of the input image to obtain edge strength (Fig. 1, unit 12 and pg. [0039]-[0040], e.g., the maximum intensity value in a higher frequency band represents edge strength), wherein the step of multiplying the first intermediate image by the at least one amplitude gain to output the second intermediate image comprises: multiplying the first intermediate image by different amplitude gains according to the edge strength (Fig. 1, unit 13 and pg. [0041]).

Regarding claim 16, SASAKI discloses the method for image enhancement of claim 15, wherein the edges of the input image comprise a first edge and a second edge, the first edge has a first edge strength, the second edge has a second edge strength smaller than the first edge strength, wherein the first edge is multiplied by a first amplitude gain, the second edge is multiplied by a second amplitude gain, and the first amplitude gain is smaller than the second amplitude gain (pg. [0065]-[0066], “… the value k may be set larger for the frequency component image of the frequency band. Conversely, if the frequency components of a certain frequency band are more pronounced than the frequency components of the other frequency bands, the value k may be set smaller”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:   
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over SASAKI (US 2011/0206293), and in view of Isogawa et al. (hereafter referred to as ‘Isogawa’,  US 2018/0349759).  

Regarding claim 1, please refer to analysis of claim 10. SASAKI’s system is computer-based, and therefore is composed of software modules run on hardware. 
SASAKI is silent on using neural network.
In the same field of image enhancement, Isogawa discloses using neural network to divide an input image into different frequency bands (Fig. 15, unit 60, pg. [0127]).
Neural network has been widely used in image processing and its benefit is well known. Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Isogawa with that of SASAKI to yield the invention as described in claim 1. This combination (modification) could be made using known methods with no changes to the operating principles of either reference to produce nothing more than highly predictable results.

Regarding claims 2-7, the limitations of the claims are rejected for the same reasons as set forth in the rejection of claims 11-16 above, respectively.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI LIU whose telephone number is (571)270-5363.  The examiner can normally be reached on Monday-Friday, 8:00AM-4:30PM, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on (571)270-3717.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LI LIU/Primary Examiner, Art Unit 2666